DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/239,950 filed on 4/26/2021 is presented for examination by the Examiner. Claims 1-20 are currently pending in the present application.
Priority
As Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. CHINA 202110075083.0 filed on 1/20/2021.

Drawings
The Applicant's drawings filed on 4/26/2021 are acceptable for examination purpose.

Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statements dated 10/25/2021 and 4/11/2022 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of page 12 line 31 to page 13 line 2 in the Applicant’s instant specification. Therefore, the method of claims 1-10 is statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1, 11 and 20; the claims recite “dividing the multiple collection devices into multiple groups based on clusters of the multiple sets of data patterns” which renders the claims indefinite. The claims provide no guidance as how are the “multiple collection devices” being divided into multiple groups based on clusters of the multiple sets of data patterns? And how are the “clusters of the multiple sets of data patterns” being recognized and/or identified in order to be used/utilized in dividing the multiple collection devices. Clarification is respectfully required.

	As per claims 1, 11 and 20; the claims recite “determining, based on sets of data patterns associated with collection devices in a group in the multiple groups, a set of shared data patterns for sharing among the collection devices in the group” which renders the claims indefinite. The claims provide no guidance as how is the “set of shared data patterns” being determined based on sets of data patterns associated with collection devices in a group in the multiple groups? And whether the “sets of data patterns associated with collection devices” are referred to as “the multiple sets of data patterns associated with the multiple collection devices” that defined in the acquiring step. Clarification is respectfully required.
	
	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim): 	“acquiring multiple sets of data patterns respectively associated with multiple collection devices, wherein a set of data patterns in the multiple sets of data patterns represent patterns of duplicate data in data from one of the multiple collection devices;
	dividing the multiple collection devices into multiple groups based on clusters of the multiple sets of data patterns; and
	determining, based on sets of data patterns associated with collection devices in a group in the multiple groups, a set of shared data patterns for sharing among the collection devices in the group”, as recited in the independent claims 1, 11 and 20.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/27/2022